ICJ_045_TemplePreahVihear_KHM_THA_1961-05-26_JUD_01_PO_05_FR.txt. 43

OPINION INDIVIDUELLE DE M. MORELLI

Je suis d'avis qu'il aurait été préférable de concentrer les motifs
de l’arrét sur le point essentiel de la thèse de la Thaïlande, telle
qu’elle a été énoncée dans les exceptions préliminaires.

1. D’après cette thèse, la déclaration du 20 mai 1950, visant a
renouveler, pour une nouvelle période de dix ans, la déclaration
du 20 septembre 1929, «était totalement dénuée d'effet car la
déclaration du 20 septembre 1929 était devenue caduque lors
de la dissolution de la Cour permanente le 19 avril 1946 et ne
pouvait donc être renouvelée ». Par conséquent, le Cambodge
n'était pas en droit d’invoquer à l'encontre de la Thaïlande «la
juridiction de la Cour conformément au paragraphe 2 de l’article
36 du Statut » (Exc. préi., par. 5). Il s’agit naturellement de la
juridiction de la Cour internationale et de l’article 36, paragraphe 2,
du Statut de cette Cour. En effet, au paragraphe 12 des Excep-
tions préliminaires, on lit: «Ce n’est que par sa déclaration du
20 mai 1950 que l’on peut dire que la Thaïlande a accepté la juridic-
tion de la Cour internationale pour la période ultérieure. »

D'après la Thaïlande (Exc. prél., par. 13), le document du 20 mai
1950 ne constituait pas une déclaration originale. Par ce docu-
ment la Thaïlande ne prétendait que «renouveler » la déclaration
du 20 septembre 1929. Le même document était conçu en termes
de nature à maintenir un engagement existant. Il ne pouvait faire
revivre un engagement ayant expiré des années auparavant.
La déclaration du 20 septembre 1929, étant devenue caduque le
19 avril 1946, n’était pas susceptible d’être renouvelée ou main-
tenue. Il s'ensuit, d’après la Thaïlande, que le document du 20 mai
1950 était sans effet juridique.

La Thaïlande (Exc. prél., par. 14) nie que le document du 20 mai
1950 puisse être considéré comme une déclaration nouvelle et
originale, car renouveler une déciaration que l’on pense exister
est une chose, faire une nouvelle déclaration en est une autre.

Au paragraphe 15 des Exceptions préliminaires on fait remarquer
que, puisque la Thaïlande n'avait jamais été dans l'obligation de
reconnaître la juridiction obligatoire de la Cour internationale,
reconnaître cette juridiction aurait été pour la Thaïlande accepter
une obligation nouvelle.

« Le document du 20 mai 1950 he saurait, de l'avis du Gouverne-
ment de Thaïlande, être interprété comme l'acceptation d’une obli-
gation nouvelle, par opposition à une tentative de renouvellement
d’une obligation que l’on croyait exister déjà. » |

30
44 PRÉAH VIHÉAR (OPIN. IND. DE M. MORELLI)

Ici aussi il s’agit du renouvellement de la soumission à la juridic-
tion de la Cour internationale.

De cette façon la Thaïlande a posé le problème de la validité
de la déclaration du 20 mai 1950 en tant que déclaration effectuée
sur la base de l’article 36, paragraphe 2, du Statut de la Cour
internationale et visant directement à accepter la juridiction de
cette Cour.

2. Tout autre est la thèse énoncée dans les plaidoiries. D’après
cette thèse, qui a été développée surtout à l’audience du 14 avril,
la Thaïlande, par sa déclaration du 20 mai 1950, visait à main-
tenir en vigueur l’obligation figurant dans ses déclarations de
1929 et de 1940, c'est-à-dire l'obligation de se soumettre à la juri-
diction de la Cour permanente; cela pour atteindre, en application
de l’article 36, paragraphe 5, du Statut de la Cour actuelle,
l'objectif ultérieur qu’elle se proposait, à savoir d'être soumise
à la juridiction de cette Cour.

Comme on le voit, la différence entre cette thèse et la thèse
originaire consiste dans la façon, tout à fait différente, de confi-
gurer la volonté que la Thaïlande aurait exprimée dans sa décla-
ration du 20 mai 1950.

3. La dernière thèse de la Thaïlande est ictu oculs dénuée de
fondement. Cela pour les raisons suivantes:

a) Conformément à l'interprétation donnée par la Thaïlande elle-
même dans ses Exceptions préliminaires, la déclaration de 1950
est, évidemment, une déclaration accomplie sur la base de
l’article 36 du Statut actuel, article auquel la déclaration se
réfère expressément. Il est bien vrai qu’une référence expresse
est faite seulement au paragraphe 4. Mais une telle référence
suffit à prouver qu'il s’agit d’une déclaration effectuée sur la
base du paragraphe 2 actuel, paragraphe avec lequel le para-
graphe 4 se trouve en connexité étroite. On ne peut penser
que la Thaïlande, tout en se référant expressément au para-
graphe 4 actuel, ait eu l'intention d'accomplir une déclaration
trouvant sa base dans le paragraphe 2 de l’article 36 du Statut
de la Cour permanente.

b} On ne peut attribuer à la Thaïlande l’idée absurde d’effectuer,
en 1950, une déclaration sur la base d’un texte (le Statut de ia
Cour permanente) qui n'était plus en vigueur, une déclaration
visant à accepter la juridiction d’une Cour qui n’existait plus.
Tout cela pour atteindre, par une voie indirecte, un but (la
soumission à la juridiction de la Cour actuelle) qui pouvait être
directement atteint par une déclaration sur la base du Statut
actuellement en vigueur.

c} En aucun cas le but poursuivi par la Thaïlande ne pouvait
être atteint par la voie indirecte imaginée par le conseil de la

31
45 PREAH VIHEAR (OPIN. IND. DE M. MORELLI)

méme Thailande dans sa plaidoirie. En effet, le paragraphe 5
de l’article 36 actuel contemple des déclarations antérieurement
faites, comme le prouve la référence 4 « une durée qui n’est pas
encore expirée ». Le même paragraphe 5 n’envisage pas l’hypo-
thèse quelque peu fantastique d’une déclaration faite après
l’entrée en vigueur du Statut actuel et après la dissolution de la
Cour permanente, pour accepter la juridiction de celle-ci.

4. Je vais maintenant examiner la thèse originaire de la Thai-
lande énoncée dans les Exceptions préliminaires, thèse concernant
la validité de la déclaration de 1950 en tant que déclaration faite
sur la base de l’article 36, paragraphe 2, du Statut actuel.

Si la thèse de la Thaïlande était exacte, il faudrait considérer
la déclaration de 1950 comme un acté invalide par défaut d'objet.
À mon avis, une telle invalidité ne pourrait consistér que dans une
véritable nullité: nullité absolue et de plein droit. En tout cas, il
est tout à fait évident qu'il ne s’agit pas là d’une question de forme,
bien que les Parties se soient référées à une telle notion dans les
plaidoiries.

D’aprés la Thaïlande, l'impossibilité, pour la déclaration du
20 mai 1950, de renouveler la déclaration du 20 septembre 1929
serait la conséquence du fait que cette déclaration, portant accep-
tation de la juridiction obligatoire de la Cour permanente et
devenue caduque lors de la dissolution de cette Cour le rg avril
1946, n'avait pas été transformée en acceptation de la juridiction
obligatoire de la Cour internationale par l'effet du paragraphe 5
de l’article 36 du Statut actuel (Exc. prél., par. 12). Cette dernière
affirmation s'appuie sur l'arrêt de la Cour dans l'affaire Jsraël c.
Bulgarie.

5. Tout en réservant expressément mon opinion pour ce qui
concerne l'interprétation de l’article 36, paragraphe 5, je fais
remarquer, tout d’abord, que si l’on accepte l'interprétation donnée
par la Cour, il faut nécessairement nier que cette disposition ait
opéré à l'égard de la déclaration de la Thaïlande. C’est pour cela
que je considère la position de la Thaïlande tout à fait analogue
à celle de la Bulgarie pour ce qui concerne la question particulière
consistant à voir si l’article 36, paragraphe 5, a ou non joué.

À ce propos le Cambodge, au paragraphe 12 de ses Observations,
aussi bien que dans la plaidoirie, a fait valoir quelques différences
de fait entre le cas de la Bulgarie et le cas de la Thailande (temps
écoulé entre la déclaration et l'admission aux Nations Unies; temps
écoulé entre la dissolution de la Cour permanente et l’admission
aux Nations Unies). Mais ces différences n’ont aucune importance
pour l’application du principe posé dans l’arrêt de la Cour. La Cour,
dans son arrét de 1959, a dit que le consentement au transfert
d’une déclaration d’une Cour à l’autre ne peut être considéré donné
que par un État signataire de la Charte. La référence faite par la
Cour (Recueil 1959, p. 142) au cas d’un Etat qui, comme la Bulgarie,

32
46 PRÉAH VIHÉAR {OPIN. IND. DE M. MORELLI)

est resté pendant plusieurs années étranger au Statut ne limite
d'aucune façon la portée de l'affirmation précédente, dans le sens
que le consentement au transfert doive être considéré inexistant
seulement dans le cas où un temps assez long se serait écoulé
avant l’admission aux Nations Unies.

6. Le Cambodge prétend en outre, dans ses Observations et dans
les plaidoiries, que le consentement de la part de la Thaïlande au
transfert de sa déclaration de la Cour permanente à la Cour inter-
nationale peut être déduit de l’attitude gardée par la même Thai-
lande, attitude consistant dans le fait que la Thaïlande estimait le
transfert opéré par l'effet de l’article 36, paragraphe 5.

Cette thèse pose un problème autre que celui de l'interprétation
de l’article 36, paragraphe 5. Une fois interprétée cette disposition,
conformément à l'opinion de la Cour, dans le sens qu’elle exprime
le consentement au transfert seulement de la part des États signa-
taires de la Charte, il s’agirait de voir si et de quelle façon un tel
transfert pourrait être opéré, pour un État non signataire, en dehors
de l’article 36, paragraphe 5. Le problème ne pourrait être tranché
que sur la base de l’article 36, paragraphe 2. Il s'agirait de voir,
en particulier, si la déclaration prévue dans cette disposition pour-
rait être remplacée par une manifestation tacite de volonté. La
solution à donner à un tel problème ne pourrait être que négative.
La jurisprudence invoquée par le Cambodge, pour démontrer que
l'acceptation de la juridiction de la Cour n’est pas liée à la nécessité
d'observer des formes déterminées, n’est pas pertinente. Cette juris-
prudence concerne l'acceptation de la juridiction de la Cour dans
un cas particulier. S'il s’agit, au contraire, de l’acceptation de ce
qu'on appelle la juridiction obligatoire de la Cour moyennant la
déclaration prévue au paragraphe 2 de l’article 36, il faut que les
prescriptions données dans cette disposition soient observées; cela
indépendamment de la nature juridique à reconnaître à la déclara-
tion (acte unilatéral ou bien élément d’un accord).

En tout cas, il n’est pas possible de voir dans l'attitude de la
Thaïlande, telle qu’elle est indiquée dans les Observations du
Cambodge et dans les plaidoiries du conseil de celui-ci, une mani-
festation de volonté visant à accepter la juridiction obligatoire de
la Cour internationale. La volonté d’accepter la juridiction obliga-
toire est une chose; autre chose est l'opinion, exacte ou erronée,
d’être déjà soumis à une telle juridiction.

7. Il faut donc examiner la thèse de la Thaïlande, d’après laquelle
le fait que la soumission de la Thaïlande à la juridiction obligatoire
de la Cour permanente avait pris fin le 19 avril 1946 et le fait que,
selon la jurisprudence de la Cour, cette soumission n'avait pas été
remplacée par la soumission à la juridiction obligatoire de la Cour
internationale, par l'effet de l’article 36, paragraphe 5, ont empêché

33
47 PRÉAH VIHÉAR (OPIN. IND. DE M. MORELLI)

la déclaration du 20 mai 1950 de produire ses effets.

Pour cela il faut, tout d’abord, préciser ce que signifie « renou-
veler » une déclaration précédente: en particulier, ce que la Thai-
lande a voulu faire en déclarant, le 20 mai 1950, de renouveler la
déclaration du 20 septembre 1929.

Le problème que je viens de poser concerne l'hypothèse d’une
déclaration renouvelant une déclaration précédente. Tout autre est
l'hypothèse de ce qu'on appelle un «renouvellement tacite »;
hypothèse celle-ci où une nouvelle déclaration n'existe pas du tout.
Dans une telle hypothèse on ne peut parler non plus de renouvelle-
ment automatique de la soumission précédente à la juridiction de
la Cour, étant donné qu’il s’agit toujours, en ce cas, de la soumission
précédente qui continue de produire ses effets faute de dénonciation.

8. Pour ce qui intéresse le cas d’espéce (et, en général, le cas d’une
déclaration renouvelant une déclaration précédente), il faut déter-
miner le rapport dans lequel une déclaration renouvelant une
déclaration précédente se trouve avec la déclaration renouvelée.

Un tel rapport ne concerne pas les effets de la déclaration renou-
velée. En d’autres termes, la nouvelle déclaration ne vise pas à
modifier les effets de la déclaration précédente, dans le sens de
prolonger ou proroger ces effets.

Il s’agit plutôt d'un rapport concernant le contenu de la décla-
ration nouvelle. Cette déclaration, justement parce qu'il s'agit d’une
déclaration nouvelle, est une déclaration tout à fait autonome bien
qu'elle détermine son contenu par une référence à une déclaration
précédente. Une telle référence peut être plus ou moins étendue.
Il n’est pas nécessaire que, par l'effet de la référence d’une décla-
ration à l’autre, il se produise une identité absolue dans le contenu
des deux déclarations.

Tout d’abord, c’est l’idée même de renouvellement qui implique
une diversité entre les deux déclarations pour ce qui en concerne les
éléments temporels.

A propos de tels éléments il faut faire remarquer aussi qu'il n’est
pas nécessaire que le moment à partir duquel la déclaration nouvelle
commence à produire ses effets coïncide avec le moment où les
effets de la déclaration précédente prennent fin. Il est bien possible,
au contraire, qu'une déclaration, tout en disant vouloir « renouveler »
une déclaration précédente, fasse commencer ses effets à un moment
postérieur à celui où les effets de la déclaration renouvelée sont
terminés; d’où la conséquence d’une solution de continuité entre
les domaines respectifs de vigueur temporelle des deux déclarations.
De même il est possible que les effets de la nouvelle déclaration
commencent avant le moment indiqué dans la déclaration précé-
dente comme moment final de ses effets; il est possible, en d’autres
termes, que la nouvelle déclaration remplace la déclaration renou-
velée pour une partie de la durée de celle-ci.

34
48 PRÉAH VIHÉAR (OPIN. IND. DE M. MORELLI)

Cette dernière hypothèse s’est réalisée dans le cas d'espèce. La
déclaration du 3 mai 1940, par laquelle la déclaration du 20 sep-
tembre 1929 était renouvelée pour une période de dix ans à compter
du 7 mai 1940, expirait le 6 mai 1950. Toutefois, la déclaration du
20 mai 1950 a renouvelé la déclaration de 1929 pour une autre
période de dix ans a compter du 3 mai 1950.

A part les éléments temporels, une déclaration visant 4 renouveler
une déclaration précédente, tout en déterminant son contenu par
une référence à la déclaration renouvelée, peut s’éloigner de celle-ci
dans une mesure plus ou moins étendue. Ce qui n'empêche pas de
parler justement de renouvellement d’une déclaration précédente.

Pour ce qui est des déclarations faites par la Thaïlande le 20 sep-
tembre 1929 et le 20 mai 1950, on constate, entre les deux décla-
rations, une identité en ce qui concerne certaines modalités dont
l’une et l’autre sont assorties; cela par le fait que la déclaration de
1950 renouvelle celle de 1929 « dans les limites et sous les mêmes
conditions et réserves » énoncées dans celle-ci. Il y a, au contraire,
une diversité radicale quant à l’objet même des deux déclarations:
la déclaration de 1929 concerne la juridiction de la Cour permanente,
tandis que la déclaration de 1950 concerne la juridiction de la
Cour internationale. On ne pourrait parler d’identité d'objet qu’à la
condition de considérer l’objet de la déclaration de 1929 (renouvelée
en 1940) déjà transformé par l'effet du fonctionnement supposé
de l’article 36, paragraphe 5. Mais dans la déclaration de 1950 on
ne trouve aucune mention d’une telle transformation.

9. Une déclaration renouvelant une déclaration précédente est
donc une déclaration autonome, bien qu'elle se réfère à la décla-
ration renouvelée pour la détermination de son contenu. Elle
n’est pas une déclaration visant à prolonger les effets de la déclara-
tion renouvelée. Elle vise à produire des effets qui, en soi, sont
indépendants des effets produits par la déclaration renouvelée.

Il s'ensuit, en premier lieu, que le renouvellement ne présup-
pose pas la validité initiale de la déclaration renouvelée. Aussi
est-il bien possible de renouveler une déclaration qui, étant enta-
chée de nullité, n’a jamais produit d'effets.

En deuxième lieu, il est possible de renouveler une déclaration
qui n’est plus en vigueur dans le moment où le renouvellement a
lieu.

Cette dernière possibilité est prouvée par l'attitude gardée par
la Thaïlande elle-même, soit à l’occasion de la déclaration du 3 mai
1940, soit à l’occasion de la déclaration du 20 mai 1950.

La déclaration du 20 septembre 1929, faite sous réserve de ra-
tification, s’est perfectionnée et est entrée en vigueur le 7 mai 1930,
date à laquelle sa ratification a été déposée auprès du Secrétaire
général de la Société des Nations. Étant donné que ladite décla-
ration avait été faite pour une durée de dix années, cette durée a
expiré le 6 mai 1940. La déclaration par laquelle la déclaration du

35
49 PREAH VIHEAR (OPIN. IND. DE M. MORELLI)

20 septembre 1929 a été renouvelée, bien que portant la date du
3 mai 1940, ne s’est perfectionnée que le 9 mai 1940, par le dépôt
auprès du Secrétaire général de la Société des Nations. (Il faut
faire remarquer, à ce propos, que la déclaration du 3 mai 1940 ne
contient aucune réserve de ratification, parce que la référence aux
limites et aux conditions et réserves exprimées dans la déclaration
du 20 septembre 1929 ne peut être considérée englobant aussi la
réserve de ratification.) Il est vrai que la déclaration de 1940, bien
que perfectionnée le 9 mai, a produit ses effets, d’une façon rétroac-
tive, à compter du 7 mai. Mais cela n’empéche pas que, au moment
où le renouvellement a été effectué par le dépôt de la déclaration,
la déclaration renouvelée n'était plus en vigueur.

La déclaration de 1940, ayant été faite pour une période de dix
ans à compter du 7 mai 1940, serait restée en vigueur jusqu'au
6 mai 1950 si, comme la Thaïlande le croyait, l’article 36, para-
graphe 5, du Statut avait opéré à son égard. Or, le dernier renou-
vellement a été effectué par une déclaration portant la date du
20 mai 1950 et perfectionnée, par le dépôt auprès du Secrétaire
général des Nations Unies, le 13 juin 1950 (cette déclaration, comme
la déclaration précédente, n'était pas accompagnée de la réserve
de ratification). Les deux dates que je viens d'indiquer (20 mai et
13 juin 1950) sont, l’une et l’autre, postérieures au moment où la
déclaration de 1929, renouvelée en 1940, serait devenue caduque
même au cas où, à son égard, l’article 36, paragraphe 5, aurait
exercé sa fonction (peu importe que l’on ait donné à la déclaration
de 1950 un effet rétroactif à compter du 3 mai, c'est-à-dire à compter
d'une date qui est même antérieure à la date de l’expiration sup-
posée de la déclaration renouvelée). Il est possible que la Thaïlande
était convaincue que sa déclaration, en vertu de l’article 36, para-
graphe 5, avait continué à produire ses effets même après la disso-
lution de la Cour permanente; mais il est, en tout cas, bien sûr
que, lorsque la Thaïlande a effectué le renouvellement de sa décla-
ration, moyennant la déclaration du 20 mai 1950 déposée le 13 juin
1950, elle savait très bien qu’à ce moment-là la déclaration, qu’elle
disait vouloir renouveler, avait cessé d’être en vigueur.

L’attitude gardée par la Thaïlande à l’occasion des deux déclara-
tions de 1940 et de 1950 prouve que la thèse avancée par la même
Thaïlande et d’après laquelle il serait impossible de renouveler une
déclaration qui n’est plus en vigueur, est une thèse dépourvue de
fondement. L’attitude de la Thaïlande résultant de la déclaration
de 1950 est surtout décisive à cet égard. Si, au moment où cette
déclaration était accomplie, la déclaration que l’on visait à renou-
veler n’était plus, sans aucun doute, en vigueur, aucune importance
ne peut être rattachée au fait que la déclaration renouvelée était
devenue caduque le 19 avril 1946, ou plutôt {comme la Thaïlande
elle-même le croyait) le 6 mai 1950.

10. En réalité, la déclaration du 20 mai 1950 est une déclaration
autonome, bien que, pour la détermination de son contenu, elle

36
50 PRÉAH VIHÉAR (OPIN. IND. DE M. MORELLI)

se réfère aux déclarations précédentes. C’est uniquement cette
référence que la formule du renouvellement vise à indiquer. Par
une telle formule, la Thaïlande a exprimé la volonté d'accepter la
juridiction de la Cour internationale d’après certaines modalités,
dont quelques-unes étaient déterminées moyennant une référence
aux déclarations précédentes. La Thaïlande n’a pas exprimé la
volonté de prolonger sa soumission à la juridiction de la Cour en
tant qu’une telle soumission pouvait être considérée réellement
existante. Un tel effet ne pouvait, en aucun cas, être atteint, parce
que, comme la Thaïlande le savait très bien, la déclaration que
l'on voulait renouveler n’était plus en vigueur au moment où la
nouvelle déclaration était accomplie.

(Signé) Gaetano MORELLI.

37
